PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/859,490
Filing Date: 27 Apr 2020
Appellant(s): Balint et al.



__________________
Angela M. Domitrovich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1-26-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
Claims 37-44 and 47-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakhartchouk et al. (Journal of General Virology Vol. 86, pages 211-215) and Chamberlain et al. (U.S. Patent 6,083,750 – IDS filed on 4-29-2020).

Zakhartchouk et al. disclose compositions comprising the nucleocapsid protein (N protein) of the SARS-CoV (see abstract) wherein said N protein is expressed in an E1/E3 deleted replication defective Ad5 human adenovirus vector (see page 211-212). Zakhartchouk et al. further disclose the intraperitoneal administration of 2 x 1010 Ad5-N viral particles to mice (see page 213). Zakhartchouk et al. further disclose the infection of 293 cells with said vectors (see page 213). With regard to claim 55, Zakhartchouk et al. disclose the use of isolated splenocytes from immunized animals to measure cellular immune responses (see page 213). Given that splenocytes, by definition, consist of a variety of cell populations including T cells, B cells, dendritic cells and macrophages, Zakhartchouk et al. encompasses the limitations of claim 55. 

Chamberlain et al disclose the effective use of E2b deletion adenovirus mutants as viral vectors (see abstract) wherein said adenovirus is Ad5 (see Examples 3 and 4); that said vector can code for any gene having therapeutic value (see column 11, lines 61-63); that said vectors can be self-propagating (see column 13, line 1 to column 14, line 17); that said vectors can be administered intramuscularly; that said vectors can be incorporated into cells and that said cells express DNA polymerase (see column 4, lines 64-65). Finally, Chamberlain et al. disclose that vectors based on E1 deletions are problematic in vivo and that their deletion vectors are superior to standard adenovirus vectors since they can’t express all viral proteins nor can they generate replication competent adenoviruses (see column 13, line 1 to column 14, line 17).
It would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express SARS-CoV N protein in order to take advantage of the increased safety (i.e. reduced generation of replication competent adenovirus (RCA) and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E2B deletion adenovirus vector.
One would have had a reasonable expectation of success Zakhartchouk et al. disclose the use of adenovirus vectors generally and Chamberlain et al. discloses that the E2B deletion adenovirus vector can be used with any gene encoding a therapeutic.
With regard to the use of adjuvants, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Amalfitano et al. demonstrate the therapeutic use of their vectors and the use of adjuvants is well established in the art, the use of adjuvants with the vectors of Amalfitano et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.

Rejection 2
Claims 37-44, 47-54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobinger et al. (Vaccine Vol. 25, pages 5220-5231) and Chamberlain et al. (U.S. Patent 6,083,750 – IDS filed on 4-29-2020).

Kobinger et al. disclose compositions comprising adenovirus vectors expressing SARS-CoV spike proteins (see abstract). Kobinger et al. further disclose that said adenovirus vectors can be the Ad5 and Ad7 vectors with the E1 and E3 regions deleted (see page 5221) and that said vectors used in vaccines and can be administered intramuscularly at a concentration of 1 x 1010 particles or 5 x 1011 particles/kg (see page 5222). Kobinger et al. further disclose the use infection of 293 cells with said vectors (see page 5221).
Kobinger et al. differs from the instant invention in that they don't explicitly disclose the use of a replication defective adenovirus vector comprising a deletion in the E2b region or the use of adjuvants.
Chamberlain et al disclose the effective use of E2b deletion adenovirus mutants as viral vectors (see abstract) wherein said adenovirus is Ad5 (see Examples 3 and 4); that said vector can code for any gene having therapeutic value (see column 11, lines 61-63); that said vectors can be self-propagating (see column 13, line 1 to column 14, line 17); that said vectors can be administered intramuscularly; that said vectors can be incorporated into cells and that said cells express DNA polymerase (see column 4, lines 64-65). Finally, Chamberlain et al. disclose that vectors based on E1 deletions are problematic in vivo and that their deletion vectors are superior to standard adenovirus vectors since they can’t express all viral proteins nor can they generate replication competent adenoviruses (see column 13, line 1 to column 14, line 17).
It would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express SARS-CoV spike protein in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E2B deletion adenovirus vector. 
One would have had a reasonable expectation of success as Kobinger et al. disclose the use of adenovirus vectors generally and Chamberlain et al. discloses that the E2B deletion adenovirus vector can be used with any gene encoding a therapeutic.
With regard to the use of adjuvants, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Chamberlain et al. demonstrate the therapeutic use of their vectors and the use of adjuvants is well established in the art, the use of adjuvants with the vectors of Chamberlain et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.

Rejection 3
Claims 37-44 and 47-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakhartchouk et al. (Journal of General Virology Vol. 86, pages 211-215) and Amalfitano et al. (Journal of Virology, 1998, Vol. 72 No. 2, pages 926-933 – IDS filed on 4-29-2020). 

Zakhartchouk et al. disclose compositions comprising the nucleocapsid protein (N protein) of the SARS-CoV (see abstract) wherein said N protein is expressed in an E1/E3 deleted replication defective Ad5 human adenovirus vector (see page 211-212). Zakhartchouk et al. further disclose the intraperitoneal administration of 2 x 1010 Ad5-N viral particles to mice (see page 213). Zakhartchouk et al. further disclose the use infection of 293 cells with said vectors (see page 213). With regard to claim 55, Zakhartchouk et al. disclose the use of isolated splenocytes from immunized animals to measure cellular immune responses (see page 213). Given that splenocytes, by definition, consist of a variety of cell populations including T cells, B cells, dendritic cells and macrophages, Zakhartchouk et al. encompasses the limitations of claim 55.
Zakhartchouk et al. differs from the instant invention in that they don't explicitly disclose the use of a replication defective adenovirus vector comprising a deletion in the E2b or the use of adjuvants. 
Amalfitano et al. disclose adenovirus vectors wherein the E1, E2b and E3 genes have been replaced with a transgene (see title and abstract) and that transgene can be up to 9. Kb in size (see page 931). Amalfitano et al. further disclose that said vectors are derived from Adenovirus strain 5 (see materials and methods section); that said vectors can be concentrated to titers >1015 particles/ml (see page 926); their incorporation into DNA polymerase expressing cells (see materials and methods section); that said vectors are not require helper virus for high titer propagation (see page 932) and that their deletion vectors are superior to standard adenovirus vectors (see pages 931-932).
It would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express SARS-CoV N proteins in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E1, E2b and E3 deletion adenovirus vector.
One would have had a reasonable expectation of success as Zakhartchouk et al. disclose the use of adenovirus vectors generally and Amalfitano et al. discloses the use of their E1, E2b and E3 deletion adenovirus vector with multiple different transgenes.
With regard to the use of adjuvants, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Amalfitano et al. demonstrate the therapeutic use of their vectors and the use of adjuvants is well established in the art, the use of adjuvants with the vectors of Amalfitano et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.

Rejection 4
Claims 37-44, 47-54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobinger et al. (Vaccine Vol. 25, pages 5220-5231) and Amalfitano et al. (Journal of Virology, 1998, Vol. 72 No. 2, pages 926-933 – IDS filed on 4-29-2020).

Kobinger et al. disclose compositions comprising adenovirus vectors expressing SARS-CoV spike proteins (see abstract). Kobinger et al. further disclose that said adenovirus vectors can be the Ad5 and Ad7 vectors with the E1 and E3 regions deleted (see page 5221) and that said vectors used in vaccines and can be administered intramuscularly at a concentration of 1 x 1010 particles or 5 x 1011 particles/kg (see page 5222). Kobinger et al. further disclose the use infection of 293 cells with said vectors (see page 5221).
Kobinger et al. differs from the instant invention in that they don't explicitly disclose the use of a replication defective adenovirus vector comprising a deletion in the E2b region or the use of adjuvants.
Amalfitano et al. disclose adenovirus vectors wherein the E1, E2b and E3 genes have been replaced with a transgene (see title and abstract) and that transgene can be up to 9. Kb in size (see page 931). Amalfitano et al. further disclose that said vectors are derived from Adenovirus strain 5 (see materials and methods section); that said vectors can be concentrated to titers >1015 particles/ml (see page 926); their incorporation into DNA polymerase expressing cells (see materials and methods section); that said vectors are not require helper virus for high titer propagation (see page 932) and that their deletion vectors are superior to standard adenovirus vectors (see pages 931-932).
It would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express SARS-CoV spike proteins in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E1, E2b and E3 deletion adenovirus vector.
One would have had a reasonable expectation of success as Kobinger et al. disclose the use of adenovirus vectors generally and Amalfitano et al. et al. discloses the use of their E1, E2b and E3 deletion adenovirus vector with multiple different transgenes.
With regard to the use of adjuvants, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Amalfitano et al. demonstrate the therapeutic use of their vectors and the use of adjuvants is well established in the art, the use of adjuvants with the vectors of Amalfitano et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.

(2) Response to Argument
Rejection 1
Appellant argues:
1.  Experimental results in the application together with the Amalfitano 2020 declaration establish that the claimed compositions can successfully elicit specific immunity by homologous re-administration and that this result was unexpected.
2.  Dr. Amalfitano attested that she did not believe that adenovirus vectors with differing deletions would function any differently and that Dr. Amalfitano’s characterization of the field’s expectations at the time of the invention rests on published statements of those working in the field and therefore constitutes evidence. Moreover, the Amalfitano 2020 declaration clearly states that she did not believe the replication defective vectors disclosed in the cited references could be useful to generate immune responses to target antigens when re-administered to a subject multiple times.
3.  Both the references by Naslund et al. and Liu et al. demonstrate that after the time of the invention that the skilled artisan would not find it obvious to use homologous prime-boost protocols as stated by the Office.
4.  The Office relies on a putative general scientific principal that a viral vector in which viral genes have been removed will be less immunogenic and therefore be more effective in homologous administration. This position deals with mere intuition and provides no actual evidence.
5.  The in re Heullmantel decision sets forth that the properties of chemical compounds must be considered in determining obviousness.
6.  In re Henderson stands for the proposition that an unexpected result can establish non-obviousness.
7.  There is no evidence on record that the advantageous homologous re-administration properties of the claimed vectors were predictable at the time of the invention.

Examiner Rebuts
With regard to Point 1, contrary to Appellant’s assertion, the reduced immunogenicity of an E2b-deleted adenoviral vector is not unexpected. 	The statements in the Chamberlain et al. reference specifically address what would have been expected for adenoviral vectors with a deletion in the E2b region, and indicate that such vectors were expected to cause decreased immune recognition and decreased expression of viral epitopes, as well as extended duration of foreign gene expression and improved in vivo gene transfer. Specifically, Chamberlain et al. reference discloses that “when genes critical to the viral life cycle are deleted (e.g. the E2b genes), a further crippling of Ad to replicate and express other viral gene proteins occurs. This decreases immune recognition of virally infected cells, and allows for extended durations of foreign gene expression” (see column 13, lines 61-66). Additionally, Chamberlain et al. discloses that the most important attribute of E1, polymerase, and preterminal protein deleted vectors (note that the DNA polymerase and preterminal protein make up the E2b region) is their ability to express the respective proteins, as well as a predicted lack of expression of most of the viral structural proteins (see column 13, line 66 to column 14, line 2); that the polymerase and preterminal protein are absolutely required for Ad replication; and thus their deletion is extremely detrimental to Ad vector gene expression (see column 14. Lines 13-17). Based on these teachings, a skilled artisan would reasonably expect that an E2b-deleted adenoviral vector would be less likely to provoke an immune response to adenoviral gene products, and therefore would be more likely to be useful for multiple administrations, compared to a first generation (El-deleted) adenoviral vector. Moreover, whether or not the declarant thought that a given “administration method” utilizing the claimed adenovirus vector would have been effective is not germane. MPEP 2141.02 sets forth that in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). The issue at hand isn’t whether the skilled artisan would have been motivated to combine the cited references in order to find an adenoviral vector that could be homologously re-administered, but whether it would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express a SARS viral protein. In the instant case, the skilled artisan would have been motivated to express the SARS-CoV spike protein transgene of Kobinger et al in the E2b deletion of Chamberlain et al.in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E2B deletion adenovirus vector. Even if, in arguendo, the ability of the claimed replication defective adenovirus vectors to successfully elicit specific immunity by homologous re-administration was unexpected, said ability was not the basis of the aforementioned rejection. As clearly set forth in the rejection, the skilled artisan would have been motivated to utilize the E2b deletion adenovirus vectors of Chamberlain et al. to express an SARS viral protein in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced immune system recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with said deletion adenovirus vectors. It is well settled that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, contrary to Appellant’s assertion, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. Finally, it should be noted that Dr. Amalfitano’s own work (Journal of Virology, 1998, Vol. 72 No. 2, pages 926-933 – IDS filed on 4-29-2020) clearly sets forth “…that modified Ad vectors may have improved in vivo efficacy, as a result of their decreased abilities to replicate and to express multiple viral functions and/or epitopes…” (see page 927).
With regard to Points 2 and 4, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. This position is, not only clearly supported by Chamberlain et al. whose adenovirus vectors are less immunogenic than those based solely on the deletion of the E1 gene, but by Appellant’s own declarant as well. On page 2 (Point 5) of the 2020 Amalfitano declaration, declarant acknowledges that immune responses are generated to immunogenic capsid proteins of the particular replication defective adenovirus. Consequently, any reduction in the “immunogenic capsid proteins” expressed on the surface of a given adenovirus vector would necessarily make it less immunogenic. This clearly contradicts declarant’s position that she would expect there to be no difference in the function of adenoviruses with differing deletions (see page 2, Point 7 of the declaration). Obviously, if a given adenovirus was less immunogenic it would necessarily “function” differently in vivo than its more immunogenic counterpart.
With regard to Point 3, whether the skilled artisan would find it obvious to use homologous treatment protocols is off point. As set forth in the rejection, the skilled artisan would have been motivated to reduce the number of surface proteins on the adenovirus vector surface in order to reduce the immunogenicity of said adenovirus vectors (as taught by the cited references). Appellant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
With regard to Point 5, in re Heullmantel decision dealt with synergy in chemical cases and clearly sets forth that “We do not mean to imply that every variance in property of a new compound or composition will tip the balance for patentability where otherwise closely related compounds or compositions are involved”.
With regard to Point 6, the fact pattern of the instant claims more clearly align with the fact pattern set forth in in re Schering not in re Henderson. In re Henderson is drawn to combining of differing components cited in differing references and wherein the combination of those different components gives rise to a mixture with unexpected characteristics. In the instant case it is not the combination of a specific transgene (or any transgene for that matter) and the replication defective adenovirus vector that results in the immunological characteristics on which Appellant based their arguments. The reduced immunogenicity that allows for the ability to elicit specific immunity by homologous re-administration is an inherent characteristic of the replication defective adenovirus vector disclosed by Chamberlain et al. The transgene utilized in the adenoviral vector is irrelevant. Consequently, the “single reference” obviousness analysis set forth in in re Schering is applicable since no combination of references is required to arrive at an adenovirus with reduced immunogenicity (the purported missing inherent limitation). Appellant is reminded there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Moreover, as evidenced by Shayakhemetov (Gene Therapy of Cancer, Humana Press, pages 3-37 – IDS filed on 4-29-2020), it was known at the time of the instant invention that host humoral immune responses to the vectors abrogated any therapeutic effects after repeated systemic administration and that attempts were being pursued to correct the problem by modifying the adenovirus vectors by the removal or inactivation of other viral genes (see page 6 of Shayakhemetov). In the instant case, the ability to induce an immune response when re-administered to a subject multiple times is an inherent characteristic of the adenovirus vector and hence the adenovirus vectors resulting from the combination of the teachings of Zakhartchouk et al. and Chamberlain et al. would have all the immunological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, the immunological properties of the claimed adenovirus vectors(i.e. the immunogenicity of the adenovirus vector itself) is an inherent characteristic of the replication defective adenovirus vectors of Chamberlain et al.. Again, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. Finally, the skilled artisan would have expected that the removal of more viral genes would lead to a less immunogenic vectors which would be less reactive with the host’s humoral immune system and thus be more effective when applied systemically multiple times.
With regard to Point 7, as set forth in the rejection, the advantageous homologous re-administration properties of the claimed vectors is deemed to be an inherent characteristic of the E2b deleted replication defective adenovirus vectors of Chamberlain et al.

Rejection 2
Appellant argues:
1.  Experimental results in the application together with the Amalfitano 2020 declaration establish that the claimed compositions can successfully elicit specific immunity by homologous re-administration and that this result was unexpected.
2.  Dr. Amalfitano attested that she did not believe that adenovirus vectors with differing deletions would function any differently and that Dr. Amalfitano’s characterization of the field’s expectations at the time of the invention rests on published statements of those working in the field and therefore constitutes evidence. Moreover, the Amalfitano 2020 declaration clearly states that she did not believe the replication defective vectors disclosed in the cited references could be useful to generate immune responses to target antigens when re-administered to a subject multiple times.
3.  Both the references by Naslund et al. and Liu et al. demonstrate that after the time of the invention that the skilled artisan would not find it obvious to use homologous prime-boost protocols as stated by the Office.
4.  The Office relies on a putative general scientific principal that a viral vector in which viral genes have been removed will be less immunogenic and therefore be more effective in homologous administration. This position deals with mere intuition and provides no actual evidence.
5.  The in re Heullmantel decision sets forth that the properties of chemical compounds must be considered in determining obviousness.
6.  In re Henderson stands for the proposition that an unexpected result can establish non-obviousness.
7.  There is no evidence on record that the advantageous homologous re-administration properties of the claimed vectors were predictable at the time of the invention.



Examiner Rebuts
With regard to Point 1, contrary to Appellant’s assertion, the reduced immunogenicity of an E2b-deleted adenoviral vector is not unexpected. 	The statements in the Chamberlain et al. reference specifically address what would have been expected for adenoviral vectors with a deletion in the E2b region, and indicate that such vectors were expected to cause decreased immune recognition and decreased expression of viral epitopes, as well as extended duration of foreign gene expression and improved in vivo gene transfer. Specifically, Chamberlain et al. reference discloses that “when genes critical to the viral life cycle are deleted (e.g. the E2b genes), a further crippling of Ad to replicate and express other viral gene proteins occurs. This decreases immune recognition of virally infected cells, and allows for extended durations of foreign gene expression” (see column 13, lines 61-66). Additionally, Chamberlain et al. discloses that the most important attribute of E1, polymerase, and preterminal protein deleted vectors (note that the DNA polymerase and preterminal protein make up the E2b region) is their ability to express the respective proteins, as well as a predicted lack of expression of most of the viral structural proteins (see column 13, line 66 to column 14, line 2); that the polymerase and preterminal protein are absolutely required for Ad replication; and thus their deletion is extremely detrimental to Ad vector gene expression (see column 14. Lines 13-17). Based on these teachings, a skilled artisan would reasonably expect that an E2b-deleted adenoviral vector would be less likely to provoke an immune response to adenoviral gene products, and therefore would be more likely to be useful for multiple administrations, compared to a first generation (El-deleted) adenoviral vector. Moreover, whether or not the declarant thought that a given “administration method” utilizing the claimed adenovirus vector would have been effective is not germane. MPEP 2141.02 sets forth that in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). The issue at hand isn’t whether the skilled artisan would have been motivated to combine the cited references in order to find an adenoviral vector that could be homologously re-administered, but whether it would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express a SARS viral protein. In the instant case, the skilled artisan would have been motivated to express the SARS-CoV spike protein transgene of Kobinger et al in the E2b deletion of Chamberlain et al.in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E2B deletion adenovirus vector. Even if, in arguendo, the ability of the claimed replication defective adenovirus vectors to successfully elicit specific immunity by homologous re-administration was unexpected, said ability was not the basis of the aforementioned rejection. As clearly set forth in the rejection, the skilled artisan would have been motivated utilize the E2b deletion adenovirus vectors of Chamberlain et al. to express an SARS viral protein in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced immune system recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with said deletion adenovirus vectors. It is well settled that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, contrary to Appellant’s assertion, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. Finally, it should be noted that Dr. Amalfitano’s own work (Journal of Virology, 1998, Vol. 72 No. 2, pages 926-933 – IDS filed on 4-29-2020) clearly sets forth “…that modified Ad vectors may have improved in vivo efficacy, as a result of their decreased abilities to replicate and to express multiple viral functions and/or epitopes…” (see page 927).
With regard to Points 2 and 4, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. This position is, not only clearly supported by Chamberlain et al. whose adenovirus vectors are less immunogenic than those based solely on the deletion of the E1 gene, but by Appellant’s own declarant as well. On page 2 (Point 5) of the 2020 Amalfitano declaration, declarant acknowledges that immune responses are generated to immunogenic capsid proteins of the particular replication defective adenovirus. Consequently, any reduction in the “immunogenic capsid proteins” expressed on the surface of a given adenovirus vector would necessarily make it less immunogenic. This clearly contradicts declarant’s position that she would expect there to be no difference in the function of adenoviruses with differing deletions (see page 2, Point 7 of the declaration). Obviously, if a given adenovirus was less immunogenic it would necessarily “function” differently in vivo than its more immunogenic counterpart.
With regard to Point 3, whether the skilled artisan would find it obvious to use homologous treatment protocols is off point. As set forth in the rejection, the skilled artisan would have been motivated to reduce the number of surface proteins on the adenovirus vector surface in order to reduce the immunogenicity of said adenovirus vectors (as taught by the cited references). Appellant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regard to Point 5, in re Heullmantel decision dealt with synergy in chemical cases and clearly sets forth that “We do not mean to imply that every variance in property of a new compound or composition will tip the balance for patentability where otherwise closely related compounds or compositions are involved”.
With regard to Point 6, the fact pattern of the instant claims more clearly align with the fact pattern set forth in in re Schering not in re Henderson. In re Henderson is drawn to combining of differing components cited in differing references and wherein the combination of those different components gives rise to a mixture with unexpected characteristics. In the instant case it is not the combination of a specific transgene (or any transgene for that matter) and the replication defective adenovirus vector that results in the immunological characteristics on which Appellant based their arguments. The reduced immunogenicity that allows for the ability to elicit specific immunity by homologous re-administration is an inherent characteristic of the replication defective adenovirus vector disclosed by Chamberlain et al. The transgene utilized in the adenoviral vector is irrelevant. Consequently, the “single reference” obviousness analysis set forth in in re Schering is applicable since no combination of references is required to arrive at an adenovirus with reduced immunogenicity (the purported missing inherent limitation). Appellant is reminded there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Moreover, as evidenced by Shayakhemetov (Gene Therapy of Cancer, Humana Press, pages 3-37 – IDS filed on 4-29-2020), it was known at the time of the instant invention that host humoral immune responses to the vectors abrogated any therapeutic effects after repeated systemic administration and that attempts were being pursued to correct the problem by modifying the adenovirus vectors by the removal or inactivation of other viral genes (see page 6 of Shayakhemetov). In the instant case, the ability of to induce an immune response when re-administered to a subject multiple times is an inherent characteristic of the adenovirus vector and hence the adenovirus vectors resulting from the combination of the teachings of Kobinger et al. and Chamberlain et al. would have all the immunological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, the immunological properties of the claimed adenovirus vectors(i.e. the immunogenicity of the adenovirus vector itself) is an inherent characteristic of the replication defective adenovirus vectors of Chamberlain et al.. Again, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. Finally, the skilled artisan would have expected that the removal of more viral genes would lead to a less immunogenic vectors which would be less reactive with the host’s humoral immune system and thus be more effective when applied systemically multiple times.
With regard to Point 7, as set forth in the rejection, the advantageous homologous re-administration properties of the claimed vectors is deemed to be an inherent characteristic of the E2b deleted replication defective adenovirus vectors of Chamberlain et al.

Rejection 3
Appellant argues:
1.  Experimental results in the application together with the Amalfitano 2020 declaration establish that the claimed compositions can successfully elicit specific immunity by homologous re-administration and that this result was unexpected.
2.  Dr. Amalfitano attested that she did not believe that adenovirus vectors with differing deletions would function any differently and that Dr. Amalfitano’s characterization of the field’s expectations at the time of the invention rests on published statements of those working in the field and therefore constitutes evidence. Moreover, the Amalfitano 2020 declaration clearly states that she did not believe the replication defective vectors disclosed in the cited references could be useful to generate immune responses to target antigens when re-administered to a subject multiple times.
3.  Both the references by Naslund et al. and Liu et al. demonstrate that after the time of the invention that the skilled artisan would not find it obvious to use homologous prime-boost protocols as stated by the Office.
4.  The Office relies on a putative general scientific principal that a viral vector in which viral genes have been removed will be less immunogenic and therefore be more effective in homologous administration. This position deals with mere intuition and provides no actual evidence.
5.  The in re Heullmantel decision sets forth that the properties of chemical compounds must be considered in determining obviousness.
6.  In re Henderson stands for the proposition that an unexpected result can establish non-obviousness.
7.  There is no evidence on record that the advantageous homologous re-administration properties of the claimed vectors were predictable at the time of the invention.

Examiner Rebuts
With regard to Point 1, contrary to Appellant’s assertion, the reduced immunogenicity of an E2b-deleted adenoviral vector is not unexpected. 	The statements in the Amalfitano et al. reference specifically address what would have been expected for adenoviral vectors with a deletion in the E2b region, and indicate that such vectors were expected to cause decreased immune recognition and decreased expression of viral epitopes, as well as extended duration of foreign gene expression and improved in vivo gene transfer. Specifically, the Amalfitano et al. reference discloses an improved Ad vector that incorporated deletions, not only in the Ad E1 and E3 genes, but also the Ad polymerase (E2b) gene (see page 928. Left column). Amalfitano et al. further discloses: the AdΔpol vectors have a theoretically decreased potential to generate replication-competent Ad (RCA) since multiple recombination events are required to regenerate a viable virus containing both the E1 and polymerase gene functions (see page 931, right column); that the AdΔpol vectors have a significantly decreased potential to express viral late genes such as the Ad fiber protein compared to first generation Ad vectors; and that Ad vectors with a decreased potential to express viral epitopes may improve gene transfer in vivo (see page 932, left column). This decreases immune recognition of virally infected cells and allows for extended durations of foreign gene expression. Based on these teachings, a skilled artisan would reasonably expect that an E2b-deleted adenoviral vector would be less likely to provoke an immune response to adenoviral gene products, and therefore would be more likely to be useful for multiple administrations, compared to a first generation (El-deleted) adenoviral vector. Moreover, whether or not the declarant thought that a given “administration method” utilizing the claimed adenovirus vector would have been effective is not germane. MPEP 2141.02 sets forth that in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). The issue at hand isn’t whether the skilled artisan would have been motivated to combine the cited references in order to find an adenoviral vector that could be homologously re-administered, but whether it would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express a SARS Co-V viral protein. In the instant case, the skilled artisan would have been motivated to express the SARS Co-V N protein transgene of Zakhartchouk et al. in the E2b deletion of Amalfitano et al.in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E2B deletion adenovirus vector. Even if, in arguendo, the ability of the claimed replication defective adenovirus vectors to successfully elicit specific immunity by homologous re-administration was unexpected, said ability was not the basis of the aforementioned rejection. As clearly set forth in the rejection, the skilled artisan would have been motivated utilize the E2b deletion adenovirus vectors of Amalfitano et al. to express an SARS viral protein in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced immune system recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with said deletion adenovirus vectors. It is well settled that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, contrary to Appellant’s assertion, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. Finally, it should be noted that Amalfitano et al. reference clearly sets forth “…that modified Ad vectors may have improved in vivo efficacy, as a result of their decreased abilities to replicate and to express multiple viral functions and/or epitopes…” (see page 927).
With regard to Points 2 and 4, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. This position is, not only clearly supported by Chamberlain et al. whose adenovirus vectors are less immunogenic than those based solely on the deletion of the E1 gene, but by Appellant’s own declarant as well. On page 2 (Point 5) of the 2020 Amalfitano declaration, declarant acknowledges that immune responses are generated to immunogenic capsid proteins of the particular replication defective adenovirus. Consequently, any reduction in the “immunogenic capsid proteins” expressed on the surface of a given adenovirus vector would necessarily make it less immunogenic. This clearly contradicts declarant’s position that she would expect there to be no difference in the function of adenoviruses with differing deletions (see page 2, Point 7 of the declaration). Obviously, if a given adenovirus was less immunogenic it would necessarily “function” differently in vivo than its more immunogenic counterpart.
With regard to Point 3, whether the skilled artisan would find it obvious to use homologous treatment protocols is off point. As set forth in the rejection, the skilled artisan would have been motivated to reduce the number of surface proteins on the adenovirus vector surface in order to reduce the immunogenicity of said adenovirus vectors (as taught by the cited references). Appellant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regard to Point 5, in re Heullmantel decision dealt with synergy in chemical cases and clearly sets forth that “We do not mean to imply that every variance in property of a new compound or composition will tip the balance for patentability where otherwise closely related compounds or compositions are involved”.
With regard to Point 6, the fact pattern of the instant claims more clearly align with the fact pattern set forth in in re Schering not in re Henderson. In re Henderson is drawn to combining of differing components cited in differing references and wherein the combination of those different components gives rise to a mixture with unexpected characteristics. In the instant case it is not the combination of a specific transgene (or any transgene for that matter) and the replication defective adenovirus vector that results in the immunological characteristics on which Appellant based their arguments. The reduced immunogenicity that allows for the ability to elicit specific immunity by homologous re-administration is an inherent characteristic of the replication defective adenovirus vector disclosed by Amalfitano et al. The transgene utilized in the adenoviral vector is irrelevant. Consequently, the “single reference” obviousness analysis set forth in in re Schering is applicable since no combination of references is required to arrive at an adenovirus with reduced immunogenicity (the purported missing inherent limitation). Appellant is reminded there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Moreover, as evidenced by Shayakhemetov (Gene Therapy of Cancer, Humana Press, pages 3-37 – IDS filed on 4-29-2020), it was known at the time of the instant invention that host humoral immune responses to the vectors abrogated any therapeutic effects after repeated systemic administration and that attempts were being pursued to correct the problem by modifying the adenovirus vectors by the removal or inactivation of other viral genes (see page 6 of Shayakhemetov). In the instant case, the ability of to induce an immune response when re-administered to a subject multiple times is an inherent characteristic of the adenovirus vector and hence the adenovirus vectors resulting from the combination of the teachings of Zakhartchouk et al. and Amalfitano et al. would have all the immunological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, the immunological properties of the claimed adenovirus vectors(i.e. the immunogenicity of the adenovirus vector itself) is an inherent characteristic of the replication defective adenovirus vectors of Amalfitano et al.. Again, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. Finally, the skilled artisan would have expected that the removal of more viral genes would lead to a less immunogenic vectors which would be less reactive with the host’s humoral immune system and thus be more effective when applied systemically multiple times.
With regard to Point 7, as set forth in the rejection, the advantageous homologous re-administration properties of the claimed vectors is deemed to be an inherent characteristic of the E2b deleted replication defective adenovirus vectors of Amalfitano et al.

Rejection 4
Appellant argues:
1.  Experimental results in the application together with the Amalfitano 2020 declaration establish that the claimed compositions can successfully elicit specific immunity by homologous re-administration and that this result was unexpected.
2.  Dr. Amalfitano attested that she did not believe that adenovirus vectors with differing deletions would function any differently and that Dr. Amalfitano’s characterization of the field’s expectations at the time of the invention rests on published statements of those working in the field and therefore constitutes evidence. Moreover, the Amalfitano 2020 declaration clearly states that she did not believe the replication defective vectors disclosed in the cited references could be useful to generate immune responses to target antigens when re-administered to a subject multiple times.
3.  Both the references by Naslund et al. and Liu et al. demonstrate that after the time of the invention that the skilled artisan would not find it obvious to use homologous prime-boost protocols as stated by the Office.
4.  The Office relies on a putative general scientific principal that a viral vector in which viral genes have been removed will be less immunogenic and therefore be more effective in homologous administration. This position deals with mere intuition and provides no actual evidence.
5.  The in re Heullmantel decision sets forth that the properties of chemical compounds must be considered in determining obviousness.
6.  In re Henderson stands for the proposition that an unexpected result can establish non-obviousness.
7.  There is no evidence on record that the advantageous homologous re-administration properties of the claimed vectors were predictable at the time of the invention.

Examiner Rebuts
With regard to Point 1, contrary to Appellant’s assertion, the reduced immunogenicity of an E2b-deleted adenoviral vector is not unexpected. 	The statements in the Amalfitano et al. reference specifically address what would have been expected for adenoviral vectors with a deletion in the E2b region, and indicate that such vectors were expected to cause decreased immune recognition and decreased expression of viral epitopes, as well as extended duration of foreign gene expression and improved in vivo gene transfer. Specifically, the Amalfitano et al. reference discloses an improved Ad vector that incorporated deletions, not only in the Ad E1 and E3 genes, but also the Ad polymerase (E2b) gene (see page 928. Left column). Amalfitano et al. further discloses: the AdΔpol vectors have a theoretically decreased potential to generate replication-competent Ad (RCA) since multiple recombination events are required to regenerate a viable virus containing both the E1 and polymerase gene functions (see page 931, right column); that the AdΔpol vectors have a significantly decreased potential to express viral late genes such as the Ad fiber protein compared to first generation Ad vectors; and that Ad vectors with a decreased potential to express viral epitopes may improve gene transfer in vivo (see page 932, left column). This decreases immune recognition of virally infected cells and allows for extended durations of foreign gene expression. Based on these teachings, a skilled artisan would reasonably expect that an E2b-deleted adenoviral vector would be less likely to provoke an immune response to adenoviral gene products, and therefore would be more likely to be useful for multiple administrations, compared to a first generation (El-deleted) adenoviral vector. Moreover, whether or not the declarant thought that a given “administration method” utilizing the claimed adenovirus vector would have been effective is not germane. MPEP 2141.02 sets forth that in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). The issue at hand isn’t whether the skilled artisan would have been motivated to combine the cited references in order to find an adenoviral vector that could be homologously re-administered, but whether it would have been obvious for the skilled artisan to utilize the E2b deletion adenovirus vector to express a SARS Co-V viral protein. In the instant case, the skilled artisan would have been motivated to express the SARS Co-V N protein transgene of Zakhartchouk et al. in the E2b deletion of Amalfitano et al.in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with the E2B deletion adenovirus vector. Even if, in arguendo, the ability of the claimed replication defective adenovirus vectors to successfully elicit specific immunity by homologous re-administration was unexpected, said ability was not the basis of the aforementioned rejection. As clearly set forth in the rejection, the skilled artisan would have been motivated utilize the E2b deletion adenovirus vectors of Amalfitano et al. to express an SARS viral protein in order to take advantage of the increased safety (i.e. reduced generation of RCA and reduced immune system recognition of virally infected cells) and efficacy (i.e. extended duration of transgene expression) associated with said deletion adenovirus vectors. It is well settled that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, contrary to Appellant’s assertion, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. Finally, it should be noted that Amalfitano et al. reference clearly sets forth “…that modified Ad vectors may have improved in vivo efficacy, as a result of their decreased abilities to replicate and to express multiple viral functions and/or epitopes…” (see page 927).
With regard to Points 2 and 4, it is well settled within the immunological arts that the reduction of available antigens (e.g. surfaces proteins) would necessarily make the adenovirus vector less immunogenic. This position is, not only clearly supported by Chamberlain et al. whose adenovirus vectors are less immunogenic than those based solely on the deletion of the E1 gene, but by Appellant’s own declarant as well. On page 2 (Point 5) of the 2020 Amalfitano declaration, declarant acknowledges that immune responses are generated to immunogenic capsid proteins of the particular replication defective adenovirus. Consequently, any reduction in the “immunogenic capsid proteins” expressed on the surface of a given adenovirus vector would necessarily make it less immunogenic. This clearly contradicts declarant’s position that she would expect there to be no difference in the function of adenoviruses with differing deletions (see page 2, Point 7 of the declaration). Obviously, if a given adenovirus was less immunogenic it would necessarily “function” differently in vivo than its more immunogenic counterpart.
With regard to Point 3, whether the skilled artisan would find it obvious to use homologous treatment protocols is off point. As set forth in the rejection, the skilled artisan would have been motivated to reduce the number of surface proteins on the adenovirus vector surface in order to reduce the immunogenicity of said adenovirus vectors (as taught by the cited references). Appellant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regard to Point 5, in re Heullmantel decision dealt with synergy in chemical cases and clearly sets forth that “We do not mean to imply that every variance in property of a new compound or composition will tip the balance for patentability where otherwise closely related compounds or compositions are involved”.
With regard to Point 6, the fact pattern of the instant claims more clearly align with the fact pattern set forth in in re Schering not in re Henderson. In re Henderson is drawn to combining of differing components cited in differing references and wherein the combination of those different components gives rise to a mixture with unexpected characteristics. In the instant case it is not the combination of a specific transgene (or any transgene for that matter) and the replication defective adenovirus vector that results in the immunological characteristics on which Appellant based their arguments. The reduced immunogenicity that allows for the ability to elicit specific immunity by homologous re-administration is an inherent characteristic of the replication defective adenovirus vector disclosed by Amalfitano et al. The transgene utilized in the adenoviral vector is irrelevant. Consequently, the “single reference” obviousness analysis set forth in in re Schering is applicable since no combination of references is required to arrive at an adenovirus with reduced immunogenicity (the purported missing inherent limitation). Appellant is reminded there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Moreover, as evidenced by Shayakhemetov (Gene Therapy of Cancer, Humana Press, pages 3-37 – IDS filed on 4-29-2020), it was known at the time of the instant invention that host humoral immune responses to the vectors abrogated any therapeutic effects after repeated systemic administration and that attempts were being pursued to correct the problem by modifying the adenovirus vectors by the removal or inactivation of other viral genes (see page 6 of Shayakhemetov). In the instant case, the ability of to induce an immune response when re-administered to a subject multiple times is an inherent characteristic of the adenovirus vector and hence the adenovirus vectors resulting from the combination of the teachings of Kobinger et al. and Amalfitano et al. would have all the immunological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, the immunological properties of the claimed adenovirus vectors(i.e. the immunogenicity of the adenovirus vector itself) is an inherent characteristic of the replication defective adenovirus vectors of Amalfitano et al.. Again, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. Finally, the skilled artisan would have expected that the removal of more viral genes would lead to a less immunogenic vectors which would be less reactive with the host’s humoral immune system and thus be more effective when applied systemically multiple times.
With regard to Point 7, as set forth in the rejection, the advantageous homologous re-administration properties of the claimed vectors is deemed to be an inherent characteristic of the E2b deleted replication defective adenovirus vectors of Amalfitano et al.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Conferees:
/GERALD G LEFFERS JR/Primary Examiner

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                        

                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.